 

 EXHIBIT 10.1    


 
The Dow Chemical Company
Elective Deferral Plan
(Pre-2005)
Restated and Effective January 1, 2010




ARTICLE I


PURPOSE AND EFFECTIVE DATE




The purpose of The Dow Chemical Company Elective Deferral Plan (‘Plan”) is to
aid The Dow Chemical Company and its subsidiaries in retaining and attracting
executive employees by providing them with tax deferred savings
opportunities.  The Plan provides a select group of management and highly
compensated employees, within the meaning of Sections 201(2), 301 (a)3 and 401
(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA) and therefore exempt from Parts 2, 3, and 4 of Title I of ERISA, of The
Dow Chemical Company with the opportunity to elect to defer receipt of specified
portions of compensation, and to have these deferred amounts treated as if
invested in specified Hypothetical Investment Benchmarks.  The Plan shall be
effective for deferral elections made hereunder on or after January 1,
2001.  The benefits provided under the Plan shall be provided in consideration
for services to be performed after the effective date of the Plan, but prior to
the executive’s retirement.


Effective December 15, 1994, The Dow Chemical Company originally adopted The Dow
Chemical Company Elective Deferral Plan.  Minor amendments were made to the Plan
on December 11, 1997. On October 19, 2000 The Dow Chemical Company amended and
restated the Plan, to be effective as of January 1, 2001, to read as set forth
in this Plan document.  Minor amendments to the restated Plan were made on
December 11, 2000, September 10, 2001, October 4, 2001, September 9, 2002,
December 2, 2002, February 3, 2003, April 7, 2003, July 7, 2003, August 4, 2003
and December 10, 2003.  The Dow Chemical Company again restated the Plan on
August 6, 2004, effective as of January 1 • 2001, in order to clarify certain
provisions of the Plan.  Minor amendments to the restated Plan were made on
October 7, 2004. Effective September 1, 2006 and January 1, 2007, The Dow
Chemical Company amended the Plan to change the Hypothetical Investment
Benchmarks.  On January 1, 2010, minor amendments to the Plan were made via a
Plan restatement due to change in the third party administrator of the plan to
change the Hypothetical Investment Benchmarks, to clarify the valuation date
used for the calculation of installment payments, and to eliminate the small
balance distribution.  On January 4, 2010, deferrals allocated to “The Dow
Chemical Company Stock Index Fund” were converted to the “Dow Stock Fund”.




ARTICLE II


DEFINITIONS


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


           Section 2.01                      Administrator. ‘Administrator”
means the Retirement Board appointed under The Dow Employees’ Pension Plan.

           Section 2.02                      Base Salary. “Base Salary” means
the annual base rate of pay from the Company at which a Participant is employed
(excluding Performance Awards, commissions, relocation expenses, and other
non-regular forms of compensation) before deductions under (A) deferrals
pursuant to Section 4.02 and (B) contributions made on his or her behalf to any
qualified plan maintained by any Company or to any cafeteria plan under
Section 125 of The Internal Revenue Code maintained by any Company.


           Section 2.03                      Base Salary Deferral.  “Base Salary
Deferral” means the amount of a Participants Base Salary which the Participant
elects to have withheld on a pre-tax basis from his Base Salary and credited to
his or her Deferral Account pursuant to Section 4.02.


           Section 2.04                     Beneficiary. “Beneficiary” means the
person, persons or entity designated by the Participant to receive any benefits
payable under the Plan pursuant to Article VIII.

 
5

--------------------------------------------------------------------------------

 

           Section 2.05                      Board.  “Board” means the Board of
Directors of The Dow Chemical Company.


           Section 2.06                      Change of Control. For purposes of
this Plan, a ‘Change of Control’ shall be deemed to have occurred upon: (i) the
dissolution or liquidation of The Dow Chemical Company; (ii) a reorganization,
merger or consolidation of The Dow Chemical Company with one or more
corporations as a result of which The Dow Chemical Company is not a surviving
corporation; (iii) approval by the stockholders of The Dow Chemical Company of
any sale, lease, exchange, or other transfer (in one or series of transactions)
of all or substantially all of the assets of The Dow Chemical Company; (iv)
approval by the stockholders of The Dow Chemical Company of any merger or
consolidation of The Dow Chemical Company in which the holders of the voting
stock of The Dow Chemical Company immediately before the merger or consolidation
will not own fifty percent (50%) or more of the outstanding voting shares of the
continuing or surviving corporation immediately after such merger or
consolidation, or (v) a change of fifty-one percent (51%) (rounded to the next
whole person) in the membership of the Board of Directors of The Dow Chemical
Company within a twenty-four (24) month period, unless the election or
nomination for election by stockholders of each new director within such period
was approved by the vote of eighty-five percent (85%) (rounded to the next whole
person) of the directors still in office who were in office at the beginning of
the twenty-four month period.


           Section 2.07                      Common Stock. “Common Stock” means
the common stock of The Dow Chemical Company.


           Section 2.08                      Company.  ‘Company means The Dow
Chemical Company, its successors, any subsidiary or affiliated organizations
authorized by the Board or the Retirement Board to participate in the Plan and
any organization into which or with which The Dow Chemical Company may merge or
consolidate or to which all or substantially all of its assets may be
transferred.


           Section 2.09                      Deferral Account.  ‘Deferral
Account” means the notional account established for record keeping purposes for
each Participant pursuant to Article VI.


           Section 2.10                      Deferral Period. “Deferral Period”
is defined in Section 4.02.
 
           Section 2.11                      Deferred Amount. “Deferred Amount”
is defined in Section 4.02.


           Section 2.12                      Designee. “Designee” shall mean The
Dow Chemical Company’s North American Compensation Resource Center to whom The
Retirement Board has delegated the authority to take action under the Plan.


           Section 2.13                      Disability.  “Disability” means
eligibility for disability benefits under the terms of the Long-Term Disability
Plan maintained by The Dow Chemical Company. The Retirement Board, in its
complete and sole discretion, shall determine a Participants disability.  The
Administrator may require that the Participant submit to an examination on an
annual basis, at the expense of the Company at which such Participant was
employed, by a competent physician or medical clinic selected by the Retirement
Board to confirm Disability. On The basis of such medical evidence, the
determination of the Retirement Board as to whether or not a condition of
Disability exists or continues shall be conclusive.


           Section 2.14                      Eligible Compensation.  “Eligible
Compensation’ means any Base Salary, Performance Awards or Other Bonuses and any
other monies deemed to be eligible compensation by The Dow Chemical Company.


           Section 2.15                      Eligible Employee. “Eligible
Employee” means a key employee of any Company who: (i) is a United States
employee or an expatriate who is paid from one of The Dow Chemical Company’s
U.S. entities, (ii) is a member of the functional specialist/functional leader
or global leadership job families, (iii) has a job level of 1.2 or higher, (iv)
is eligible for participation in the Savings Plan, (v) is designated by the
Administrator as eligible to participate in the Plan as of September 30 for
deferral of Base Salary and Performance Awards, and (vi) qualifies as a member
of the “select group of management or highly compensated employees” under ERISA.


           Section 2.16                      ERISA. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.


           Section 2.17                      Fair Market Value.  ‘Fair Market
Value’ of a share of Common Stock means the closing price of The Dow Chemical
Company’s Common Stock on the New York Stock Exchange on the most recent day on
which the Common Stock was so traded that precedes the date the Fair Market
Value is to be determined. The definition of Fair Market Value in this Section
shall be exclusively used to determine the values of a Participants interest in
The Dow Chemical Company Stock Index Fund (defined in Section 6.02(b)) for all
relevant purposes under the Plan.

 
6

--------------------------------------------------------------------------------

 

           Section 2.18                      Form of Payment. “Form of Payment”
means payment in one lump sum or in substantially equal monthly, quarterly or
annual installments not to exceed 15 years.


           Section 2.19                      Hardship Withdrawal. “Hardship
Withdrawal” means the early payment of all or part of the balance in a Deferral
Account(s) in the event of an Unforeseeable Emergency.


           Section 2.20                      Hypothetical Investment Benchmark.
“Hypothetical Investment Benchmark” shall mean the phantom investment benchmarks
which are used to measure the return credited to a Participant’s Deferral
Account.


           Section 2.21                      Matching Contribution.  “Matching
Contribution” means the amount of annual matching contribution that each Company
will make to the Plan,
 
           Section 2.22                      Other Bonus.  “Other Bonus” means
the amount awarded to a Participant for a Plan Year under any other incentive
plan maintained by any Company that has been established and authorized as
eligible for deferral.


           Section 2.23                      Other Deferral.  “Other Deferral”
means the amount of a Participants Other Bonus which the Participant elects to
have withheld on a pre-tax basis credited to his or her account pursuant to
Section 4.02.


           Section 2.24                      Participant.  ‘Participant’ means
any individual who is eligible and makes an election to participate in this Plan
by filing a Participation Agreement as provided in Article IV.


           Section 2.25                      Participation
Agreement.  ‘Participation Agreement” means an agreement filed by a Participant
in accordance with Article lv.


           Section 2.26                      Performance Awards.  “Performance
Awards” means the amount paid in cash to the Participant by any Company in the
form of annual incentive bonuses for a Plan Year.


           Section 2.27                      Performance Deferral.  “Performance
Deferral” means the amount of a Participants Performance Award which the
Participant elects to have withheld on a pre-tax basis from his or her
Performance Award and credited to his or her account pursuant to Section 4.02.


           Section 2.28                      Phantom Share Units.  “Phantom
Share Units” means units of deemed investment in shares of The Dow Chemical
Company Common Stock so determined under Section 6.02(b).


           Section 2.29                      Plan Year.  ‘Plan Year” means a
twelve-month period beginning January 1 and ending the following December 31.


           Section 2.30                      Retirement. “Retirement’ means
normal or early retirement of a Participant from the Companies after attaining
age 65 or age 50 with at least ten years of service under the Dow Employees’
Pension Plan or any other defined benefit pension plan maintained by a Company
under which a Participant is eligible to receive a benefit.


           Section 2.31                      Retirement Board.  “Retirement
Board” means the general administrator of the Plan appointed under the Dow
Employees’ Pension Plan.


           Section 2.32                     Savings Plan.  ‘Savings Plan” means
The Dow Chemical Company Employees’ Savings Plan as it currently exists and as
it may subsequently be amended.


           Section 2.33                      Section 16 Participant.  “Section
16 Participant’ means an officer or director of The Dow Chemical Company
required to report transactions in The Dow Chemical Company securities to the
Securities and Exchange Commission pursuant to Section 16(a) of the Securities
Exchange Act of 1934.


           Section 2.34                      Termination of
Employment.  ‘Termination of Employment’ means the cessation of a Participants
services as an employee of the Companies, whether voluntary or involuntary, for
any reason other than Retirement, Disability or Death.





 
7

--------------------------------------------------------------------------------

 

           Section 2.35                      Unforeseeable
Emergency.  “Unforeseeable Emergency’ means severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, loss of the Participants property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant as
determined by the Administrator.


           Section 2.36                      Valuation Date. ‘Valuation Date’
means the last day of each calendar month or such other date as the
Administrator in its sole discretion may determine.   Effective January 1, 2010,
“Valuation Date” means the 4th day of the month or the prior business day of
each calendar month or such other date as the Administrator in its sole
discretion may determine.




ARTICLE III


ADMINISTRATION


           Section 3.01                      Administrator Duties.  This Plan
shall be administered by the Retirement Board. The Retirement Board shall
consist of not less than three members who may, but need not be employed by any
Company.  Each person appointed to the Retirement Board shall signify acceptance
of his or her position and may resign by delivery of a written notice to The Dow
Chemical Company.  The Dow Chemical Company may remove any member at its
pleasure by delivery of a written notice to the member. In the event of any
vacancy in membership, The Dow Chemical Company shall (or, if at least three
members are then serving, may in its discretion) appoint a successor to fill the
vacancy in office; provided, however, that the Retirement Board may exercise its
lull authority and discretion notwithstanding the existence of any vacancy.
Members shall serve without compensation for their services.  The Retirement
Board shall act by a majority of its members by vote at a meeting or by
unanimous consent in writing. If all members of the Retirement Board are not
available, a quorum, consisting of three (3) members of the Retirement Board,
may act by a majority of the quorum.  It may authorize one or more of its
members to execute documents in its behalf.  Any person, upon written
notification of the authorization, shall accept and rely upon that authorization
until notified in writing that the Retirement Board has revoked the
authorization.  The Retirement Board shall appoint a secretary (who may or may
not be a Retirement Board member) to keep all minutes of its meetings and to
receive and deliver all notices.  The secretary shall record and, where
appropriate, communicate to all persons affected all delegations made by the
Retirement Board of its responsibilities, any rules and procedures adopted by
the Retirement Board and all other formal actions taken by the Retirement
Board.  No member of the Retirement Board shall vote or act on any matter
relating solely to him/herself.  The Administrator may participate in a meeting
of such committee by means of a conference telephone or similar communications
equipment that enables all persons participating in the meeting to hear each
other, and such participation in a meeting shall constitute presence in person
at the meeting and waiver of notice of such meeting.


The Retirement Board shall be responsible for the administration of this Plan
and shall have all powers necessary to administer this Plan, including
discretionary authority to determine eligibility for benefits and to decide
claims under the terms of this Plan, except to the extent that any such powers
that are specially vested in any other person administering this Plan by the
Administrator.  The Administrator may from time to time establish rules for the
administration of this Plan, and it shall have the exclusive right to interpret
this Plan and to decide any matters arising in connection with the
administration and operation of this Plan. All rules, interpretations and
decisions of the Administrator shall be conclusive and binding on any Company,
Participants and Beneficiaries.


The Retirement Board has delegated to the North American Compensation Resource
Center responsibility for performing certain administrative and ministerial
functions under this Plan.  The Designee shall be responsible for determining in
the first instance issues related to eligibility, Hypothetical Investment
Benchmarks, distribution of Deferred Amounts, determination of account balances,
crediting of hypothetical earnings and debiting of hypothetical losses and of
distributions, withdrawals, deferral elections and any other duties concerning
the day-to-day operation of this Plan.  The Retirement Board shall have
discretion to delegate such additional duties as it may determine.  The Designee
may retain and supervise outside providers, third party administrators, record
keepers and professionals (including in-house professionals) to perform any or
all of the duties delegated to it hereunder.


Neither The Dow Chemical Company, any other Company, a member of the Board, a
member of the Retirement Board nor any Designee shall be liable for any act or
action hereunder, whether of omission or commission, by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated or for anything done or omitted to be done in
connection with this Plan.

 
8

--------------------------------------------------------------------------------

 

The Dow Chemical Company shall, to the fullest extent permitted by law,
indemnify each director, officer or employee of The Dow Chemical Company
(including the heirs, executors, administrators and other personal
representatives of such person), each member of the Retirement Board and any
Designee against expenses (including attorneys’ tees), judgments, fines, amounts
paid in settlement, actually and reasonably incurred by such person in
connection with any threatened, pending or actual suit, action or proceeding
(whether civil, criminal, administrative or investigative in nature or
otherwise) in which such person may be involved by reason of the fact that he or
she is or was serving this Plan in any capacity at the request of The Dow
Chemical Company, the Administrator or Designee.


Any expense incurred by The Dow Chemical Company or the Administrator relative
to the administration of this Plan shall be paid by The Dow Chemical Company
and/or may be deducted from the Deferral Accounts of the Participants as
determined by the Administrator or Designee.


           Section 3.02                      Claim Procedure.  If a Participant
or Beneficiary makes a written request alleging a right to receive payments
under this Plan or alleging a right to receive an adjustment in benefits being
paid under this Plan, such actions shall be treated as a claim for
benefits.  All claims for benefits under this Plan shall be sent to the
Designee.  If the Designee determines that any individual who has claimed a
right to receive benefits, or different benefits, under this Plan is not
entitled to receive all or any part of the benefits claimed, the Designee shall
inform the claimant in writing of such determination and the reasons therefore
in terms calculated to be understood by the claimant.  The notice shall be sent
within 60 days of the claim unless the Designee determines that additional time,
not exceeding 60 additional days, is needed and so notifies the claimant.  The
notice shall make specific reference to the pertinent Plan provisions on which
the denial is based, and shall describe any additional material or information
that is necessary to perfect the claim.  Such notice shall, in addition, inform
the claimant of the procedure that the claimant should follow to take advantage
of the review procedures set forth below in the event the claimant desires to
contest the denial of the claim.  The claimant may within 60 days thereafter
submit in writing to the Administrator a notice that the claimant contests the
denial of his or her claim and desires a further review by the
Administrator.  The Administrator shall within 60 days thereafter review the
claim and authorize the claimant to review pertinent documents and submit issues
and comments relating to the claim to the Administrator.  The Administrator will
render a final decision on behalf of The Dow Chemical Company with specific
reasons therefore in writing and will transmit it to the claimant within 60 days
of the written request for review, unless the Administrator determines that
additional time, not exceeding 60 days, is needed, and so notifies the
claimant.  If the Administrator fails to respond to a claim filed in accordance
with the foregoing within 60 days or any such extended period, the claim shall
be deemed to have been denied.  If such determination is favorable to the
claimant, it shall be binding and conclusive.  If such determination is adverse
to the claimant, it shall be binding and conclusive unless the claimant notifies
the Retirement Board within 90 days after the mailing or delivery to him or her
by the Retirement Board of its determination that he or she intends to institute
legal proceedings challenging the determination of the Retirement Board, and
actually institutes such legal proceeding within 180 days after such mailing or
delivery.




ARTICLE IV


PARTICIPATION


           Section 4.01                      Participation.  Participation in
the Plan shall be limited to Eligible Employees who elect to participate in this
Plan by filing a Participation Agreement with the Administrator.  A
Participation Agreement must be filed on or prior to the November 30 immediately
preceding the Plan Year for which it is effective.  The Administrator shall have
the discretion to establish special deadlines regarding the filing of
Participation Agreements for Participants.  Notwithstanding the foregoing, the
Retirement Board, in its sole discretion, may permit a newly eligible
Participant to submit a Participation Agreement within 30 days of that employee
becoming eligible, and deferrals shall commence as soon as practical
thereafter.  An individual shall not be eligible to elect to participate in this
Plan unless the individual is a Participant for the Plan Year for which the
election is made.  In the event a Participant transfers to a subsidiary of any
Company and such subsidiary does not participate in the Plan, the Participants
Deferred Amount shall cease, and the Participants Deferral Account shall remain
in effect until such time as the benefits are distributed as originally elected
by the Participant in the Participation Agreement.


           Section 4.02                      Contents of Participation
Agreement.  Subject to Article VII, each Participation Agreement shall set
forth: (i) the amount of Eligible Compensation for the Plan Year or performance
period to which the Participation Agreement relates that is to be deferred under
the Plan (the ‘Deferred Amount”), expressed as either a dollar amount or a
percentage of the Base Salary and Performance Awards for such Plan Year or
performance period; provided, that the minimum Deferred Amount for any Plan Year
or performance period shall not be less than 5% (in 5% increments) of Base

 
9

--------------------------------------------------------------------------------

 

Salary and/or 5% (in 5% increments) of Performance Award/Other Bonus; (ii) the
maximum Deferred Amount for any Plan Year or performance period shall not exceed
50% of Base Salary and 85% of Performance Award/Other Bonus; (iii) the period
after which payment of the Deferred Amount is to be made or begin to be made
(the ‘Deferral Period”), which shall be (A) a specific future year, not greater
than the year the Participant reaches age 70 34 or (B) the period ending upon
the Retirement or prior termination of employment of the Participant; and (iv)
the form in which payments are to be made, which may be a lump sum or in
substantially equal monthly, quarterly or annual installments not to exceed 15
years. Participation Agreements are to be completed in a format specified by the
Administrator.


           Section 4.03                     Modification or Revocation of
Election by Participant. A Participant may not change the amount of his or her
Deferred Amount during a Plan Year. A Participants Participation Agreement may
not be made, modified or revoked retroactively, nor may a deferral period be
shortened or reduced except as expressly provided in this Plan. For deferrals to
occur from Performance Awards, the Participant must be actively employed, an
eligible retiree or a member of an entire class of employees identified by the
Administrator as eligible under Section 7.10.




ARTICLE V


DEFERRED COMPENSATION


           Section 5.01                      Elective Deferred
Compensation.  Except for Section 16 Participants, the Deferred Amount of a
Participant with respect to each Plan Year of participation in the Plan shall be
credited to the Participants Deferral Account as and when such Deferred Amount
would otherwise have been paid to the Participant. For Section 16 Participants
who elect to direct their Deferred Amount to the Hypothetical Investment
Benchmark of The Dow Chemical Company Stock Index Fund only, the Deferred Amount
of that Participant with respect to each Plan Year of participation shall be
credited to the Participant’s Deferral Account in the Hypothetical Investment
Benchmark of 125% of Ten Year Treasury Notes as and when such Deferred Amount
would otherwise have been paid to the Participant; on a quarterly basis (on the
last business day of the months of March, June, September and December), such
Deferred Amount shall be reallocated to the Hypothetical Investment Benchmark of
The Dow Chemical Company Stock Index Fund.  If a Participant is employed at a
Company other than The Dow Chemical Company, such Company shall pay or transfer
the Deferred Amounts for all such Company’s Participants to The Dow Chemical
Company as and when the Deferred Amounts are withheld from a Participant’s Base
Salary, Performance Award or Other Bonus.  Such forwarded Deferred Amounts will
be held as part of the general assets of The Dow Chemical Company.  The earnings
based on a Participant’s investment selection among the Hypothetical Investment
Benchmarks specified in Appendix A hereto, as amended by the Administrator from
time to time, shall be borne by The Dow Chemical Company.  To the extent that
any Company is required to withhold any taxes or other amounts from the Deferred
Amount pursuant to any state, Federal or local law, such amounts shall be taken
out of other compensation eligible to be paid to the Participant that is not
deferred under this Plan.


           Section 5.02                      Vesting of Deferral Account. Except
as provided in Sections 7.03 and 7.15, a Participant shall be 100% vested in his
or her Deferral Account as of each Valuation Date.




ARTICLE VI


MAINTENANCE AND INVESTMENT OF ACCOUNTS


           Section 6.01                      Maintenance of Accounts.  Separate
Deferral Accounts shall be maintained for each Participant.  More than one
Deferral Account may be maintained for a Participant as necessary to reflect (a)
various Hypothetical Investment Benchmarks and/or (b) separate Participation
Agreements specifying different Deferral Periods and/or forms of payment.  A
Participant’s Deferral Account(s) shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan, and shall not constitute or be treated as a trust fund of
any kind.  The Administrator shall determine the balance of each Deferral
Account, as of each Valuation Dale, by adjusting the balance of such Deferral
Account as of the immediately preceding Valuation Date to reflect changes in the
value of the deemed investments thereof, credits and debits pursuant to Section
6.02 and Section 7.03 and distributions pursuant to Article VII with respect to
such Deferral Account since the preceding Valuation Date.
 
           Section 6.02                      Hypothetical Investment
Benchmarks.  (a) Each Participant shall be entitled to direct the manner in
which his or her Deferral Accounts will be deemed to be invested, selecting
among the Hypothetical Investment Benchmarks specified in Appendix A hereto, as
amended by the Administrator from time to time, and in accordance with

 
10

--------------------------------------------------------------------------------

 

such rules, regulations and procedures as the Administrator may establish from
time to time.  Notwithstanding anything to the contrary herein, earnings and
losses based on a Participant’s investment elections shall begin to accrue as of
the date such Participant’s Deferral Amounts are credited to his or her Deferral
Accounts. Participants, except for Section 16 Participants, can reallocate among
the Hypothetical Investment Benchmarks on a daily basis. Section 16 Participants
can reallocate among the Hypothetical Investment Benchmarks in accordance with
such rules, regulations and procedures as the Administrator may establish from
time to time.  This reallocation capability is extended to the monies associated
with deferrals for services performed on or after January 1, 2001.  Account
balances from deferrals that occurred prior to January 1, 2001 will maintain the
investment direction authorized under similar prior plans.  Notwithstanding the
foregoing, once within 180 days after Retirement a Participant may reallocate
deferrals that occurred prior to January 1, 2001 between The Dow Chemical
Company Stock Index Fund and the 125% of Ten Year Treasury Note Hypothetical
Investment Benchmarks.


(b) (i)    The Hypothetical Investment Benchmarks available for Deferral
Accounts will include ‘The Dow Chemical Company Stock Index Fund.” The Dow
Chemical Company Stock Index Fund will consist of deemed investments in shares
of The Dow Chemical Company Common Stock including reinvestment of dividends,
stock splits and without brokerage fees.  Deferred Amounts that are deemed to be
invested in The Dow Chemical Company Stock Index Fund shall be converted into
Phantom Share Units based upon the Fair Market Value of the Common Stock as of
the date(s) the Deferred Amounts are to be credited to a Deferral Account.  The
portion of any Deferral Account that is invested in The Dow Chemical Company
Stock Index Fund shall be credited, as of each dividend payment date, with
additional Phantom Share Units of Common Stock with respect to cash dividends
paid on the Common Stock with record dates during the period beginning on the
day after the most recent preceding Valuation Date and ending on such Valuation
Date.


(ii) When a reallocation or a distribution of all or a portion of a Deferral
Account that is invested in The Dow Chemical Company Stock Index Fund is to be
made, the balance in such a Deferral Account shall be determined by multiplying
the Fair Market Value of one share of Common Stock on the most recent Valuation
Date preceding the date of such reallocation or distribution by the number of
Phantom Share Units to be reallocated or distributed.  Upon a distribution, the
amounts in The Dow Chemical Company Stock Index Fund shall be distributed in the
form of cash having a value equal to the Fair Market Value of a comparable
number of actual shares of Common Stock.


(iii) In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, or other change in the
corporate structure of The Dow Chemical Company affecting Common Stock, or a
sale by The Dow Chemical Company of all or part of its assets, or any
distribution to stockholders other than a normal cash dividend, then the
Administrator may make appropriate adjustments to the number of deemed shares
credited to any Deferral Account.  The determination of the Retirement Board as
to such adjustments, if any, to be made shall be conclusive.


(iv) Notwithstanding any other provision of this Plan, the Administrator shall
adopt such procedures as it may determine are necessary to ensure that with
respect to any Participant who is actually or potentially subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, the crediting
of deemed shares to his or her Deferral Account is deemed to be an exempt
purchase for purposes of such Section 16(b), including without limitation
requiring that no shares of Common Stock or cash relating to such deemed shares
may be distributed for six months after being credited to such Deferral Account.

 
           Section 6.03                      Statement of Accounts.  Each
Participant shall be issued quarterly statements of his or her Deferral
Account(s) in such form as the Administrator deems desirable, setting forth the
balance to the credit of such Participant in his or her Deferral Account(s) as
of the end of the most recently completed quarter.




ARTICLE VII


BENEFITS
           Section 7.01                      Time and Form of Payment.  At the
end of the Deferral Period for each Deferral Account, The Dow Chemical Company
shall pay to the Participant the balance of such Deferral Account at the time or
times elected by the Participant in the applicable Participation Agreement.  If
the Participant is employed at a Company other than The Dow Chemical Company,
such Company shall pay the balance of such Participant’s Deferral Account,
pursuant to the terms of the Plan, and The Dow Chemical Company shall reimburse
such Company for any such payments.  If the Participant has elected to receive
payments from a Deferral Account in a lump sum, The Dow Chemical Company (or any
other Company as described above) shall pay the balance in such Deferral Account
(determined as of the most recent Valuation Date preceding the end of the
Deferral Period) in a lump sum in cash on the January 31st after the end of the
Deferral Period, and/or as soon

 
11

--------------------------------------------------------------------------------

 
 
as administratively feasible in the year of the payment of the Performance Award
for the Performance Award deferral. If a Participant has elected in a
Participation Agreement to have a Deferral Account be distributed in installment
payments, each installment payment shall equal the balance of such Deferral
Account as of the most recent Valuation Date preceding the payment date, times a
fraction, the numerator of which is one and the denominator of which is the
number of remaining installment payments. The first such installment shall be
paid on the January 31st after the end of the Deferral Period.  Each subsequent
installment shall be paid on or about the succeeding anniversary of such first
payment or in monthly or quarterly intervals, if selected.  Each such
installment shall be deemed to be made on a pro rata basis from each of the
different deemed investments of the Deferral Account (if there is more than one
such deemed investment).


For Participants who elect to commence distribution of benefits upon Retirement,
the lump sum cash payment or the first installment shall be paid on the
January 31’ after Retirement, and/or as soon as administratively feasible in the
year of the payment of the Performance Award for The Performance Award deferral.


Notwithstanding any of the foregoing, Deferred Account distributions must begin
no later than the April 1st after the calendar year in which the Participant
reaches age 70 ½.
 
           Section 7.02                      Changing Form of
Benefit.  Participants may elect an alternative form of payout as available
under Section 7.01 by written election filed with the Administrator; provided,
however, that the Participant files the election in the prior tax year and at
least six (6) months prior to the first day of the month in which payments are
to commence.  Distribution change elections for payments commencing in January
must be made no later than June 30 of the prior calendar year.


Effective January 1, 2010, participants may no longer elect to change their
benefits to quarterly installments.


If the Participant files the election in the year that the benefit payments are
to commence or in the prior year but less than six (6) months prior to the date
of benefit commencement, the Participant will have his or her Deferral Account
reduced by ten percent (10%) at the Valuation Date immediately prior to
commencement of payments, and, for future deferrals only, all Participation
Agreements previously filed by such Participant shall be null and void after
such election is filed (including without limitation Participation Agreements
with respect to Plan Years or performance periods that have not yet been
complete, and such a Participant shall not thereafter be entitled to file any
Participation Agreements under the Plan with respect to the first Plan Year that
begins after such election is made.
 
           Section 7.03                      Matching Contribution. Each
Participant who elects to make deferrals of Eligible Compensation to the Plan
will be credited with a Matching Contribution utilizing the same formula
authorized under the Savings Plan for employer matching contributions.  For
purposes of calculating the match under this Plan, The Dow Chemical Company will
assume each Participant is contributing the maximum allowable amount to the
Savings Plan and receiving a match thereon.  This assumed match from the Savings
Plan will be offset from the Matching Contribution calculated under provisions
of the Elective Deferral Plan.  Notwithstanding the foregoing, the sum of the
Matching Contribution under the Plan plus the assumed employer matching
contributions under the Savings Plan may not exceed fifteen thousand dollars
($15,000) in each Plan Year.  The amount of the Matching Contribution may be
based on a formula that takes into account a Participants overall compensation
and may be subject to maximum or minimum limitations.  The Matching Contribution
shall be credited to the Deferral Account as soon as administratively feasible
within the first 60 days of the following plan year.  The Matching Contribution
shall be invested among the same Hypothetical Investment Benchmarks as defined
in 6.02 in the same proportion as the elections made by the Participant
governing the Base Salary deferrals of the Participant.  The Matching
Contribution shall be distributed to the Participant according to the election
made by the Participant governing his or her Base Salary deferrals and will vest
one hundred percent (100%) on the date credited to the Participants account.


If a Participant is employed by a Company, other than The Dow Chemical Company,
an amount equal to all Matching Contributions credited to Participants of such
Company shall be paid or transferred in full by such Company to The Dow Chemical
Company as of the date such Matching Contribution is credited to a Participants
Deferred Account The Dow Chemical Company shall hold such amounts as part of the
general assets of The Dow Chemical Company.


           Section 7.04                      Retirement.  Subject to
Section 7.01 and Section 7.11 hereof, if a Participant has elected to have the
balance of his or her Deferral Account distributed upon Retirement or after a
Specific Future Year, the account balance of the Participant (determined as of
the most recent Valuation Date preceding the end of the Deferral Period) shall
be distributed in installments or a lump sum in accordance with the Plan and as
elected in the Participation Agreement. Notwithstanding any of the foregoing,
Deferred Account distributions must begin no later than the April 1st after the
calendar year in which the Participant reaches age 70 ½.

 
12

--------------------------------------------------------------------------------

 

           Section 7.05                      Distributions after Specific Future
Year.  Subject to Section 7.01 and Section 7.11 hereof, if a Participant has
elected to defer Eligible Compensation under the Plan until a stated future
year, the account balance of the Participant (determined as of the most recent
Valuation Date preceding such Deferral Period) shall be distributed in
installments or a lump sum in accordance with the Plan and as elected in the
Participation Agreement.  Notwithstanding any of the foregoing, Deferred Account
distributions must begin no later than the April 1st after the calendar year in
which the Participant reaches age 70 ½.


           Section 7.06                      Pre-Retirement Survivor Benefit. If
a Participant dies prior to Retirement and prior to receiving full payment at
his or her Deferral Account(s), The Dow Chemical Company shall pay the remaining
balance (determined as of the most recent Valuation Date preceding such event)
to the Participant’s Beneficiary or Beneficiaries (as the case may be) according
to the form elected by the Participant as a part of the Participation Agreement.
If a Participant was employed at a Company other than The Dow Chemical Company,
such Company shall pay the remaining balance of such deceased Participant’s
Deferral Account in accordance with the preceding sentence and The Dow Chemical
Company shall reimburse the Company for such payment.  In the event that
installment payments are elected, The Dow Chemical Company shall continue to
credit interest on the unpaid balance of the Deferral Account subject to
Section 6.02(a) hereof, based on the Participants investment elections.
Participants Beneficiary may request acceleration of timing and form of payment
by filing a written designation with the Administrator within 60 days of the
death of the Participant. provided that such change shall not be effective until
the January 31st after the calendar year of the Participant’s death.


           Section 7.07                      Post-Retirement Survivor
Benefit.  If a Participant dies after Retirement and prior to receiving full
payment of his or her Deferral Account(s), The Dow Chemical Company shall pay
the remaining balance (determined as of the most recent Valuation Date preceding
such event) to the Participant’s Beneficiary or Beneficiaries (as the case may
be) according to the form elected by the Participant as a part of The
Participation Agreement. If a Participant was employed at a Company other than
The Dow Chemical Company, such Company shall pay the remaining balance of such
deceased Participants Deferral Account in accordance with the preceding
sentence, and The Dow Chemical Company shall reimburse such Company for such
payments.  In the event that installment payments are elected, The Dow Chemical
Company shall continue to credit interest on the unpaid balance of the Deferral
Account subject to Section 6.02(a) hereof, based on the Participants investment
elections. Participants Beneficiary may request acceleration of timing and form
of payment by filing a written designation with the Administrator within 60 days
of the death of the Participant, provided that such change shall not be
effective until the January 31st after the calendar year of the Participant’s
death.


           Section 7.08                      Disability.  If a Participant
suffers a Disability, the Participant’s Deferred Amount shall cease, and The Dow
Chemical Company (or, a Company other than The Dow Chemical Company, if the
Participant is employed at a Company other than The Dow Chemical Company,
subject to reimbursement by The Dow Chemical Company) shall pay the benefit
described in section 7.01. Participant may request acceleration of timing and
form of payment by filing a written designation with the Administrator within
60 days of the determination of Disability of the Participant, provided that
such change shall not be effective until the January 31st after the calendar
year of the Participants Disability.


           Section 7.09                      Termination of Employment.  In the
event of Termination of Employment which takes place prior to eligibility for
Retirement, The Dow Chemical Company (or, a Company other than The Dow Chemical
Company, if the Participant is employed at a Company other than The Dow Chemical
Company, subject to reimbursement by The Dow Chemical Company) shall pay the
benefits described in section 7.01 in a single lump sum payment as soon as
practicable after the Termination of Employment.


           Section 7.10                      Merger, Joint Venture or Sale of
Business Exception.  Notwithstanding any of the foregoing, if the Termination of
Employment occurs as a direct result of a merger, joint venture or sale of a
subsidiary, division, business or other unit of any Company, or as a result of
transfer of the Participant to a non-participating subsidiary or joint venture,
as determined by the Administrator, the Administrator may, in its sole
discretion,


(i) elect to waive the lump sum distribution of benefits for an entire class of
affected employees transferring to the joint venture. In cases where this
election is made by the Administrator, the Participant’s Base Salary Deferrals
shall cease and the Participant’s Deferral Account shall remain deferred, in
accordance with the distribution elected in the Participation Agreement, until
the Participant’s termination of employment from the joint venture, provided
however, the Participant is employed by the joint venture until at least age 50;
in cases where the Participant is not 50 years old at the time of termination of
employment from the entity, The Dow Chemical Company (or, a Company other than
The Dow Chemical Company, it the Participant is employed at a Company other than
The Dow Chemical Company, subject to reimbursement by The Dow Chemical Company)
shall pay to the Participant a lump sum termination benefit equal to the balance
of the Deferral Account as of the Valuation Date.  If any Company terminates its
ownership interest in the joint venture, the Participants

 
13

--------------------------------------------------------------------------------

 

Deferral Account shall remain deferred, in accordance with the distribution
elected in the Participation Agreement, until the Participants termination of
employment from the remaining joint venture partners, provided however, the
Participant is employed by the remaining joint venture partners until at least
age 50; in cases where the Participant is not 50 years old at the time of
termination of employment from the remaining joint venture partners, The Dow
Chemical Company (or, a Company other than The Dow Chemical Company, if the
Participant is employed at a Company other than The Dow Chemical Company,
subject to reimbursement by The Dow Chemical Company) shall pay to the
Participant a lump sum termination benefit equal to the balance of the Deferral
Account as of the Valuation Date.


(ii) elect to waive the lump sum distribution of benefits for an entire class of
affected employees of a sale.  In cases where this election is made by the
Administrator, the Participants Base Salary Deferrals shall cease and the
Participants Deferral Account shall remain in effect until such time as the
benefits are distributed to Participants in accordance with the distribution
elected in the Participation Agreement, provided however, the Participant is
employed by the purchaser until at least age 50; in cases where the Participant
is not 50 years old at the time of termination of employment from the purchaser,
The Dow Chemical Company (or, a Company other than The Dow Chemical Company, if
the Participant is employed at a Company other than The Dow Chemical Company,
subject to reimbursement by The Dow Chemical Company) shall pay to the
Participant a lump sum termination benefit equal to the balance of the Deferral
Account as of the Valuation Date.


(iii) elect to permit the Performance Deferral for an entire class of affected
employees transferring to the joint venture. In cases where this election is
made by the Administrator, the award will be credited to the Participants
Deferral Account and the Participants Deferral Account shall remain in effect
until such time as benefits are distributed to Participants as provided under
Section 7.10 (i).


(iv) elect to permit the Performance Deferral for an entire class of affected
employees of a sale. In cases where this election is made by the Administrator,
the award will be credited to the Participants Deferral Account and the
Participants Deferral Account shall remain in effect until such time as the
benefits are distributed to Participants as provided under Section 7.10 (ii).


Participants who retire or terminate after merger, joint venture or sale of a
subsidiary, division, business or other unit of any Company, or as a result of
transfer of the Participant to a non-participating subsidiary or joint venture
assume the personal responsibility to notify The Dow Chemical Company of their
status change. Failure to promptly notify The Dow Chemical Company may result in
the loss of earnings beyond the status change date.


            Section 7.11                      Hardship
Withdrawals.  Notwithstanding the provisions of Section 7.01 and any
Participation Agreement, a Participants on-going Deferred Amount shall cease and
a Participant shall be entitled to early payment of all or part of the balance
in his or her Deferral Account(s) in the event of an Unforeseeable Emergency, in
accordance with this Section 7.12.  A distribution pursuant to this Section 7.12
may only be made to the extent reasonably needed to satisfy the Unforeseeable
Emergency need, and may not be made if such need is or may be relieved (i)
through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participants assets to the extent such liquidation would not
itself cause severe financial hardship, or (iii) by cessation of participation
in the Plan.  An application for an early payment under this Section 7.12 shall
be made to the Administrator in such form and in accordance with such procedures
as the Administrator shall determine from time to time.  The determination of
whether and in what amount and form a distribution will be permitted pursuant to
this Section 7.12 shall be made by the Administrator.
 
            Section 7.12                      Voluntary Early
Withdrawal.  Notwithstanding the provisions of Section 7.01 and any
Participation Agreement, a Participant shall be entitled to elect to withdraw
all or a portion of the balance in his or her Deferral Account(s) in accordance
with this Section 7.13 by filing with the Administrator such fonts, in
accordance with such procedures, as the Administrator shall determine from time
to time.  The amount of this withdrawal must be at least twenty five percent
(25%) of the balance of the Deferral Account, or $10,000.00, whichever is less.
As soon as practicable after receipt of such form by the Administrator, The Dow
Chemical Company (or, a Company other than The Dow Chemical Company, if the
Participant is employed at a Company other than The Dow Chemical Company,
subject to reimbursement by The Dow Chemical Company) shall pay an amount equal
to ninety (90) percent of the amount elected for withdrawal (determined as of
the most recent Valuation Date preceding the date such election is filed) to the
electing Participant in a lump sum in cash, and the Participant shall forfeit
the remaining ten (10) percent of the amount elected for withdrawal.  For future
deferrals only, all Participation Agreements previously filed by a Participant
who elects to make a withdrawal under this Section 7.13 shall be null and void
after such election is filed (including without limitation Participation
Agreements with respect to Plan Years or performance periods That have not yet
been completed), and such a Participant shall not thereafter be entitled to file
any Participation Agreements under the Plan with respect to the first Plan Year
that begins after such election is made.

 
14

--------------------------------------------------------------------------------

 

           Section 7.13                      Change of Control.  An Eligible
Employee may, when completing a Participation Agreement during the enrollment
period, elect that, if a Change of Control occurs, the Participant (or after the
Participants death the Participants Beneficiary) shall receive a lump sum
payment of the balance of the Deferral Account within thirty (30) days after the
Change of Control.  This election may be changed only during a 30-day period
ending on November 30 of each calendar year and shall apply to the entire
Deferral Account both before and after Retirement.  The Deferral Account balance
shall be determined as of the most recent Valuation Date preceding the month in
which Change of Control occurs.  All Participation Agreements previously filed
by a Participant who, receives a distribution under this Section 7.14 shall be
null and void (including without limitation Participation Agreements with
respect to Plan Years or performance periods that have not yet been completed),
and such a Participant shall not thereafter be entitled to tile any
Participation Agreements under the Plan with respect to the first Plan Year that
begins after such distribution is made.
 
           Section 7.14                      Discretionary Company
Contributions.  Any Company may at any time contribute a discretionary Company
contribution.  The amount of the discretionary contribution may vary from
payroll period to payroll period throughout the Plan Year, may be based on a
formula which takes into account a Participants overall compensation, and
otherwise may be subject to maximum or minimum limitations.  The Discretionary
Contribution shall be credited to the Deferral Account as soon as
administratively feasible following the end of the payroll period.  The
discretionary contribution shall be invested among the same Hypothetical
Investment Benchmarks as defined in 6.02 in the same proportion as the elections
made by the Participant governing the deferrals of the Participant. The
discretionary contribution shall be distributed to the Participant according to
the election made by the Participant governing his or her deferrals. The vesting
schedule shall be at the sole discretion of the Plan Administrator.   If a
Participant is employed at a Company other than The Dow Chemical Company, such
Company shall pay or transfer to The Dow Chemical Company any amounts designated
as discretionary Company contributions for all such Participants as of the date
such discretionary Company contributions are credited to a Participant’s
Deferral Account.  The Dow Chemical Company shall hold such amounts as part of
the general assets of The Dow Chemical Company.


           Section 7.15                      Withholding of
Taxes.  Notwithstanding any other provision of this Plan, any Company shall
withhold from payments made hereunder any amounts required to be so withheld by
any applicable law or regulation.




ARTICLE VIII


BENEFICIARY DESIGNATION


           Section 8.01                      Beneficiary Designation.  Each
Participant shall have the right, at any time, to designate any person, persons
or entity as his or her Beneficiary or Beneficiaries.  A Beneficiary designation
shall be made, and may be amended, by the Participant by filing a written
designation with the Administrator, on such form and in accordance with such
procedures as the Administrator shall establish from time to time.


           Section 8.02                      No Beneficiary Designation.  If a
Participant or Beneficiary fails to designate a Beneficiary as provided above,
or if all designated Beneficiaries predecease the Participant or his or her
Beneficiary, then the Participant’s Beneficiary shall be deemed to be, in the
following order:


 
(a)
to the spouse of such person, if any;

 
(b)
to the children of such person, if any;

 
(c)
to the beneficiary of any Company Paid Life Insurance of such person, if any;

 
(d)
to the beneficiary of the Executive Life Insurance of such person, if any;

 
(e)
to the beneficiary of any Company-sponsored life insurance policy for which any
Company pays all or part of the premium of such person, if any; or

 
(f)
to the deceased person’s estate.






 
15

--------------------------------------------------------------------------------

 

ARTICLE IX


AMENDMENT AND TERMINATION OF PLAN


           Section 9.01                      Amendment.  The Board may at any
time amend this Plan in whole or in part, provided, however, that no amendment
shall be effective to decrease the balance in any Deferral Account as accrued at
the time of such amendment, nor shall any amendment otherwise have a retroactive
effect.
 
 
           Section 9.02                      Company’s Right to Terminate.  The
Board may at any time terminate the Plan with respect to future Participation
Agreements.  The Board may also terminate the Plan in its entirety at any time
for any reason, including without limitation if, in its judgment, the
continuance of the Plan, the tax, accounting, or other effects thereof, or
potential payments thereunder would not be in the best interests of The Dow
Chemical Company, and upon any such termination, The Dow Chemical Company shall
pay to each Participant (or shall transfer to a Company other than The Dow
Chemical Company for payment if the Participant is employed at a Company other
than The Dow Chemical Company) the benefits such Participant is entitled to
receive under the Plan as monthly installments over a three (3) year period
commencing within ninety (90) days (determined as of the most recent Valuation
Date preceding the termination date).  Any Company may cease participation in
the Plan for any reason by notifying The Dow Chemical Company in writing at
least 30 days prior to such Company’s cessation of participation. Payments to
Participants of any such Company will commence in accordance with the terms of
the Plan.




ARTICLE X


MISCELLANEOUS


           Section 10.01                                Unfunded Plan.  This
Plan is intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Sections 201, 301 and 401 of ERISA
and therefore meant to be exempt from Parts 2, 3 and 4 of Title I of ERISA. All
payments pursuant to the Plan shall first be made from the general assets of The
Dow Chemical Company, as the entity primarily liable for such payments, and no
special or separate fund shall be established or other segregation of assets
made to assure payment. As described above, if a Participant is employed at a
Company other than The Dow Chemical Company, such Company shall pay such
Participant’s Deferral Account balance to such Participant according to the
terms of the Plan, and The DQW Chemical Company shall reimburse such Company for
the amount of the payment.  In the event The Dow Chemical Company is insolvent
or is otherwise unable to make any required payment or reimbursement to a
Participant or a Company, the Company (other than The Dow Chemical Company) that
employed such Participant shall be secondarily liable for such payments from the
general assets of such Company.  No Participant or other person shall have under
any circumstances any interest in any particular property or assets of The Dow
Chemical Company or any other Company as a result of participating in the
Plan.  Notwithstanding the foregoing, The Dow Chemical Company may (but shall
not be obligated to) create one or more grantor trusts, the assets of which are
subject to the claims of The Dow Chemical Company’s creditors, to assist it in
accumulating funds to pay its obligations.


           Section
10.02                                Nonassignability.  Except as specifically
set forth in the Plan with respect to the designation of Beneficiaries, neither
a Participant nor any other person shall have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all tights to which are,
expressly declared to be unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participants or any other person’s bankruptcy
or insolvency.


           Section 10.03                                Validity and
Severability.  The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect and any prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


           Section 10.04                                Governing Law.  The
validity, interpretation, construction and performance of this Plan shall in all
respects be governed by the laws of the State of Delaware, without reference to
principles of conflict of law, except to the extent preempted by federal law.

 
16

--------------------------------------------------------------------------------

 

           Section 10.05                                Employment Status.  This
Plan does not constitute a contract of employment or impose on the Participant
or any Company any obligation for the Participant to remain an employee of such
Company or change the status of the Participants employment or the policies of
such Company and its affiliates regarding termination of employment.


           Section 10.06                                Underlying Incentive
Plans and Programs.  Nothing in this Plan shall prevent any Company from
modifying, amending or terminating the compensation or the incentive plans and
programs pursuant to which Performance Awards are earned and which are deferred
under this Plan.


           Section 10.07                                Severance.  Payments
from the Executive Severance Supplement equal to six months’ Base Salary will be
credited to the Participants Deferral Account subject to the same earnings
methods and distribution elections most recently elected by the Participant
governing his or her Base Salary deferrals.  The Executive Severance Supplement
for individuals who do not have an established Deferral Account will be deemed
to be invested using the U.S. Treasury Note Hypothetical Investment Benchmark
and a ten year payout distribution election.
 
 
           Section 10.08                                Successors of the
Company.  The tights and obligations of The Dow Chemical Company shall inure to
the benefit of, and shall be binding upon, the successors and assigns of The Dow
Chemical Company.


           Section 10.09                                Waiver of Breach.  The
waiver by The Dow Chemical Company of any breach of any provision of the Plan by
the Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.


           Section 10.10                                Notice.  Any notice or
filing required or permitted to be given to The Dow Chemical Company under the
Plan shall be sufficient if in writing and hand-delivered, or sent by first
class mail to the principal office of The Dow Chemical Company, directed to the
attention of the Administrator. Such notice shall be deemed given as of the date
of delivery, or, if delivery is made by mail, as of the dale shown on the
postmark.





 
By: ______________________
Gregory Freiwald
 
Its: Corporate Vice President
Human Resources Department
The Dow Chemical Company






 
17

--------------------------------------------------------------------------------

 

APPENDIX A: Hypothetical Investment Benchmarks


Hypothetical funds that align with the funds offered in the Savings Plan are
also offered in this plan.
 
Ten Year U.S. Treasury Notes Plus Fund
 
The Angus Cash Fund is grandfathered to existing participants.  No new
contributions are allowed.

 
18

--------------------------------------------------------------------------------

 
